Name: Commission Regulation (EEC) No 2759/85 of 30 September 1985 on arrangements for imports into Italy of certain textile products (category 4) originating in Brazil
 Type: Regulation
 Subject Matter: leather and textile industries;  trade;  Europe;  international trade
 Date Published: nan

 2. 10 . 85 Official Journal of the European Communities No L 260/5 COMMISSION REGULATION (EEC) No 2759/85 of 30 September 1985 on arrangements for imports into Italy of certain textile products (category 4) originating in Brazil Whereas this quantitative limit should not prevent the importation of products covered by it shipped from Brazil before the date of entry into force of this Regu ­ lation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textiles Committee, HAS ADOPTED THIS REGULATION : Article 1 Without prejudice to the provisions of Article 2, imports into Italy of the category of products origina ­ ting in Brazil and specified in the Annex hereto shall be subject to the provisional quantitative limit set out therein until 11 December 1985. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3589/82 of 23 December 1982 on common rules for imports of certain textile products originating in third countries ('), as last amended by Regulation (EEC) No 1003/85 (2), and in particular Article 11 thereof, Whereas Article 11 of Regulation (EEC) No 3589/82 lays down the conditions under which quantitative limits may be established ; whereas imports into Italy of textile products of category 4, specified in the Annex hereto and originating in Brazil, have exceeded the level referred to in paragraph 3 of the said Article li ; Whereas, in accordance with paragraph 5 of the said Article 1 1 of Regulation (EEC) JMo 3589/82, Brazil was notified on 12 September 1985 of a request for consul ­ tations ; Whereas, pending a mutually satisfactory solution, the Commission has requested Brazil for a provisional period of three months from the date of notification of the request for consultations to limit exports to Italy of products of category 4 to 400 000 pieces ; whereas, pending the outcome of the requested consultations, quantitative limits identical to those requested of the supplier country should be applied provisionally to imports of the category of products in question ; Whereas paragraph 13 of the said Article 11 provides for compliance with the quantitative limit to be ensured by means of a double-checking system in accordance with Annex VI to Regulation (EEC) No 3589/82 ; Whereas the products in question exported from the Brazil to Italy between 12 September 1985 and the date of entry into force of this Regulation must be set off against the quantitative limit which has been intro ­ duced ; Article 2 1 . Products as referred to in Article 1 , shipped from Brazil to Italy before the date of entry into force of this Regulation and not yet released for free circula ­ tion, shall be so released subject to the presentation of a bill of lading or other transport document proving that shipment actually took place before that date . 2. Imports of such products shipped from Brazil to Italy after the entry into force of this Regulation shall be subject to the double-checking system described in Annex VI to Regulation (EEC) No 3589/82. 3 . All quantities of such products shipped from Brazil to Italy on or after 12 September 1985 and released for free circulation, shall be deducted from the quantitative limit laid down . This provisional limit shall not, however, prevent the importation of products covered by it but shipped from Brazil before the date of entry into force of this Regulation . ¢ Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. (') OJ No L 374, 31 . 12. 1982, p . 106. 0 OJ No L 116, 29. 4. 1985, p . 1 . It shall apply until 11 December 1985. No L 260/6 Official Journal of the European Communities 2. 10 . 85 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 September 1985. For the Commission Willy DE CLERCQ Member of the Commission ANNEX Cate ­ gory CCT heading No NIMEXE code ( 1985) Description Thirdcountry Member State Units Quantitative limits from 1 2 September to 11 December 1985 4 60.04 B I II a) b) c) IV b) 1 aa) dd) 2 ee) d) 1 aa) ' dd) 2 dd) 60.04-19, 20, 22, 23 , 24, 26 , 41 , 50 , 58 , 71 , 79 , 89 Under garments, knitted or crocheted, not elastic or rubberized : Shirts, T-shirts, lightweight fine knit roll , polo or turtle necked jumpers and pullovers, undervests and the like, knitted or crocheted, not elastic or rubberized, other than babies ' garments , of cotton or synthetic textile fibres ; T-shirts and lightweight fine knit roll, polo or turtle necked jumpers and pullovers, of regenerated textile fibres, other than babies ' garments Brazil I 1 000 pieces 400